In a negligence action to recover damages for personal injuries, defendant appeals from an order of the Supreme Court, Westchester County, dated November 4, 1970, which granted plaintiff’s motion to increase the ad damnum of the complaint from $1,650,000 to $4,000,000, *837Order reversed and motion denied, without costs. In our opinion, the amount demanded in the ad damnum clause is adequate (Hines v. City of Poughkeepsie, 36 A D 2d 830). Hopkins, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.